McCORMICK, Judge,
dissenting.
Because the majority refuses to examine the Court of Appeals’ holding, I dissent.
Further, I would grant review on this Court’s own motion and reform the judgment of the Court of Appeals to reflect only a reversal and remand. The Court of Appeals is without authority to remand the cause with instnictions to the trial court to conduct an independent review of the evidence and determine whether a conviction upon criminally negligent homicide should be entered and upon an affirmative finding being made the trial court should then assess punishment. See Moss v. State, 574 S.W.2d 542 (Tex.Cr.App.1978).
For these reasons, I dissent.
*295ONION, P.J., joins this dissenting opinion.
CLINTON and TEAGUE, JJ., join second part of this opinion.